Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2019/082883, filed on 04/16/2019.
Claims 1-10 and 11-12 are currently pending in this patent application.
The preliminary amendment filed on 06/01/2022, amending claims 1-10, and adding new claims 11-12 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claims1-5 and 6, drawn to a yeast producing tyrosol, constructed through a process comprising specifically the step of introducing a tyrosine decarboxylase encoding DNA sequence derived from Petroselinum crispum and an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae into the yeast strain BY4741, to obtain a PcAAS- ADH recombinant yeast in the response filed on 06/01/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) to include new claims 11-12 with Group I. 
Response: Applicants arguments have been fully considered and claims 11-12 are included in Group I, and now Group I contains claims 1-6 and 11-12. 
Arguments: Applicants also argue that all claims 1-12 have unity of invention at least because they all share at least one special technical feature that defines a contribution over CN104099379A. In that respect, CN104099379A fails to disclose (or render obvious) a yeast comprising (i) an aromatic aldehyde synthase encoding DNA sequence derived from Petroselinum crispum (PcAAS) and (ii) an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae (ADH), which were (iii) introduced into a yeast strain BY4741 so as to obtain a PcAAS-ADH recombinant yeast engineered to produce tyrosol, and the Office does not assert otherwise. 
Response:  This is not found persuasive because the originally filed claims filed on 11/09/2020 (as election by “Original Presentation: MPEP 8.04), upon which claims were restricted comprised the limitation in claim 1, drawn to a yeast producing tyrosol, constructed through a process comprising specifically the step of introducing a tyrosine decarboxylase encoding DNA sequence derived from Petroselinum crispum and an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae into the yeast strain BY4741, to obtain a PcAAS- ADH recombinant yeast, and CN104099379A indeed teach a method of biosynthesis of tyrosol using an E. coli host cell expressing heterologous tyrosine decarboxylase and alcohol dehydrogenase,  and it is obvious to a skilled artisan to substitute E. coli host cell with an yeast host cell, which is within the skill of a skilled artisan in the same field (see, KSR).Thus, a method of biosynthesis of tyrosol using a yeast host cell does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - III lack unity of invention.
Since applicants had received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims [7-10] are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03. 
	
Arguments: Applicants further argue that regardless of unity of invention, the subject matter of all claims is sufficiently related such that a thorough search for the subject matter of Group I will necessarily encompass a search for the subject matter of the remaining groups, and for at least this reason, search and examination of the entire application can be made without serious burden. See MPEP 803 (stating that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits. This policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Office. 
Response:  This is not found persuasive because this application is a National Stage application was filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical feature, NOT under Section §806.03, which concerns the Rules for US Restriction practice of cases filed under 35 USC 120/121, NOT cases filed under 371 or PCT. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 11-12 are present for examination.


 
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 2018106012138, filed on 06/12/2018 without English translation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
Drawings submitted on 11/09/2020 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to in the recitation “an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae (ADH)”, which should be changed to “an alcohol dehydrogenase (ADH) encoding DNA sequence derived from Enterobacteriaceae”. Appropriate correction is required.
Claim 5 is objected to in the recitation “4-hydroxyphenylacetic hydroxylase encoding DNA sequences derived from Escherichia coli (HpaBC)”, which should be changed to “4-hydroxyphenylacetic hydroxylase (HpaBC) encoding DNA sequences derived from Escherichia coli”. Appropriate correction is required.
Claim 3 is objected to in the recitation “PDC1”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 4 is objected to in the recitation “TyrA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 12 is objected to in the recitation “HpaB”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 12 is objected to in the recitation “HpaC”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 1 is directed to a yeast comprising an aromatic aldehyde synthase ---- and an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae (ADH), which were introduced into a yeast strain BY4741 so as to obtain a PcAAS-ADH recombinant yeast engineered to produce tyrosol.
There is no indication in the specification to recite “aromatic aldehyde synthase” as recited in the claims, which were within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Metabolic engineering of Saccharomyces cerevisiae for high-level production of salidroside from glucose.  J. Agric. Food Chem. (2018), 66: 4431-4438) in view of Li et al. (Establishing an artificial pathway for efficient biosynthesis of hydroxytyrosol. ACS Synth. Biol. 2018, 7: 647-654, Epub 12/28/2017), and Gold et al. (Metabolic engineering of a tyrosine-overproducing yeast platform using targeted metabolomics. Microbial Cell Factories (2015): 14: 73).   
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to any yeast comprising an aromatic aldehyde synthase (synonym: tyrosine decarboxylase, TyrDC), encoding DNA sequence derived from Petroselinum crispum (PcAAS) and an alcohol dehydrogenase encoding DNA sequence derived from Enterobacteriaceae (ADH), which were introduced into a yeast strain BY4741 so as to obtain a PcAAS-ADH recombinant yeast engineered to produce tyrosol. 
Regarding claim 1, 3-5, 11 and 12, Jiang et al. teach metabolic engineering of yeast Saccharomyces cerevisiae strain BY4742, an isogenic (genetically very close) strain of  Saccharomyces cerevisiae strain BY4741 as claimed, for high-level production of salidroside and tyrosol from tyrosine through an intermediate 4-hydroxyphenylacetaldehyde (4-HPAA) by establishing a recombinant yeast cell Saccharomyces cerevisiae strain BY4742 expressing a plasmid construct pCf302comprising a heterologous aromatic aldehyde synthase (AAS) derived from Petroselinum crispum (PcAAS) as claimed for overexpression by integrating in the genome of aromatic aldehyde synthase gene encoding enzyme and using endogenous alcohol dehydrogenase (ADH) of said S. cerevisiae strain BY4742 results in the increased production of tyrosol (965.4 to 1394.6 mg/L) and salidroside (239.5 to 732.5 mg/L) by said recombinant  Saccharomyces cerevisiae strain BY4742 by fermentation (see, abstract, pg 4431, right Col, para 1, pg. 4432, right Col, para 2-3, pg. 4433, left Col, para 1, Table 1 and Fig. 1 as shown below as SnagIt image). Jiang et al. also teach eliminating (deletion) of genes for feedback inhibition to enhance product formation by mutagenesis of the genes. 

    PNG
    media_image1.png
    440
    1007
    media_image1.png
    Greyscale

Jiang et al. do not teach using Saccharomyces cerevisiae strain BY4741 (for claim 1), but indeed teach using strain BY4742, an isogenic (genetically very closely related) strain of Saccharomyces cerevisiae strain BY4741 as claimed, and it is obvious for a skilled artisan to substitute strain BY4742 with strain BY4741, to obtain predictable results (see, KSR). 
Jiang et al. also do not teach using alcohol dehydrogenase (ADH) from Enterobacteriaceae, i.e. from E. coli (for claim 1) but indeed teach using ADH of yeast Saccharomyces cerevisiae, to be introduced into said Saccharomyces cerevisiae strain BY4742, and it is obvious for a skilled artisan to substitute ADH enzyme from yeast S. cerevisiae with ADH enzyme from E. coli, to obtain predictable results (see, KSR) because yeast S. cerevisiae and E. coli bacteria are well known, well-characterized and widely used in biochemical studies.  . 
Jiang et al. further do not teach using knockout pyruvate decarboxylase (PDC1) gene in said yeast strain BY4742 by homologous recombination by using PDC1 knockout cassette (for claims 3 and 4), and do not teach expressing HpaBC gene by using an expression cassette (plasmid vector) in said yeast strain BY4742 (for claims 5 and 12).
However, Li et al. teach establishing an artificial pathway for efficient biosynthesis of hydroxytyrosol (HT) as claimed in claim 12 through an intermediate tyrosol in a recombinant yeast cell Saccharomyces cerevisiae expressing a plasmid construct comprising an exogenous ketoacid decarboxylase derived from S. cerevisiae (same as tyrosine decarboxylase or aromatic aldehyde synthase as claimed) and expression of E. coli HpaBC gene encoding a hydroxylase enzyme results in the production of hydroxytyrosol (HT) by said recombinant yeast cell meets the claim limitation of claims 5 and 12 (see, the schematic diagram of HT production as SnagIt image as shown below).

    PNG
    media_image2.png
    609
    1527
    media_image2.png
    Greyscale

Li et al. do not teach using knockout pyruvate decarboxylase (PDC1) gene in said yeast strain BY4742 by homologous recombination by using PDC1 knockout cassette (for claims 3 and 4).
However, Gold et al. teach metabolic engineering of a tyrosine-overproducing yeast platform using targeted metabolomics, and further teach disruption of pyruvate decarboxylase gene by deletion of said genes (pdc1, pdc5 and pdc6) or an aro10 gene encoding 4-hydroxyphenylpyruvate decarboxylase (a pyruvate decarboxylase) in yeast cell and its effect on tyrosol production (see, abstract, pg. 7, left Col, para 1, pg. 9, right Col, para 1, and Fig. 1).  
Gold et al. clearly teach metabolic engineering of a tyrosine-overproducing yeast platform using targeted metabolomics, and further teach disruption of pyruvate decarboxylase gene by deletion of said pyruvate decarboxylase genes (pdc1, pdc5 and pdc6) or an aro10 gene encoding 4-hydroxyphenylpyruvate decarboxylase (a pyruvate decarboxylase) in yeast cell and its effect on tyrosol production.
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Jiang et al. Li et al. and Gold et al. to  use the HpaBC gene for overexpression by using an expression cassette (plasmid vector) in said yeast strain BY4742 as taught by Li et al. and disruption of pyruvate decarboxylase gene by deletion of said pyruvate decarboxylase genes (pdc1, pdc5 and pdc6) or an aro10 gene encoding 4-hydroxyphenylpyruvate decarboxylase (a pyruvate decarboxylase) in yeast cell and its effect on tyrosol production as taught by Gold et al. and modify Jiang et al. for making an yeast strain BY4742, an isogenic (genetically very closely related) strain of Saccharomyces cerevisiae strain BY4741 as claimed, having overexpression of  HpaBC gene and disruption, deletion or knockout of pyruvate decarboxylase genes (pdc1, pdc5 and pdc6) or an aro10 gene encoding 4-hydroxyphenylpyruvate decarboxylase (a pyruvate decarboxylase) in said yeast strain BY4742 and its effect on enhanced tyrosol production to arrive the claimed invention.
Although, none of the cited references teach using expression cassette and knockout cassette as claimed, however, it is obvious to substitute one expression cassette or knockout cassette with another expression cassette or knockout cassette to obtain predictable results (see, KSR).
One of ordinary skilled in the art would have been motivated to overexpress HpaBC gene in order to efficient biosynthesis of hydroxytyrosol (HT), a valuable phenolic compound having antioxidant activity, which is commercially, industrially, pharmaceutically and financially beneficial. One of ordinary skilled in the art would have been further motivated to disrupt pyruvate decarboxylase gene by deletion of said pyruvate decarboxylase genes (pdc1, pdc5 and pdc6) or an aro10 gene encoding 4-hydroxyphenylpyruvate decarboxylase (a pyruvate decarboxylase) in yeast cell to increase tyrosol production, a valuable natural antioxidant, which is commercially, industrially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Jiang et al. could successfully produce increased amount of tyrosol, a valuable natural antioxidant in an engineered yeast S. cerevisiae strain BY4742, an isogenic (genetically very closely related) strain of Saccharomyces cerevisiae strain BY4741 as claimed.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-6, 11 and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656